Exhibit 10(oo)




    








































TCF FINANCIAL CORPORATION


DEFERRED COMPENSATION PLAN















--------------------------------------------------------------------------------



Table of Contents


SECTION 1 - Declaration
1


1.1    Establishment of Plan
1


1.2    Effective Date
1


SECTION 2 - Definitions
2


2.1    Defined Terms
2


2.2    Administrator
2


2.3    Agent for Service of Process
3


2.4    Beneficiary
3


2.5    Change in Control
3


2.6    Compensation
4


2.7    Disability
4


2.8    Employee
4


2.9    Employee
4


2.10    Employer
5


2.11    Flexible Distribution Account
5


2.12    Participant
5


2.13    Persons Acting as a Group
5


2.14    Plan Year
5


2.15    Retirement
5


2.16    Retirement Distribution Accounts
5


2.17    Separation From Service
5


2.18    Severance Compensation
6


2.19    Specified Employee
6


2.20    Spouse
6


2.21    Surviving Spouse
6


2.22    Unforeseeable Emergency
6


2.23    Years of Service
6


SECTION 3 - Participation
7


3.1    Designation as Participant
7


3.2    Termination of Participation
7


3.3    Participation Agreement
7


SECTION 4 - Elective Deferral Credits
7


4.1    Payroll Deductions
7


4.2    Amount Allowed
7


4.3    Prior Irrevocable Election
8


SECTION 4A - Supplemental Contributions
9


SECTION 5 - Accounting; Earnings Credits
9


5.1    Accounting Records
9


5.2    Timing of Credits
10


5.3    Earnings Credits and Debits
10


5.4    Rabbi Trust
10


SECTION 6 - Vesting
11


SECTION 7 - Payment of Benefits
11


7.1    Events of Payment
11






--------------------------------------------------------------------------------



7.2    Form of Payment
12


7.3    Time of Payment
12


7.4    Death
13


SECTION 8 - General Provisions
13


8.1    Amendment and Termination
13


8.2    Employment Relationship
13


8.3    Rights Not Assignable
14


8.4    Unsecured Obligation
14


8.5    Construction; Interpretation
14


8.6    Governing Law
14


8.7    Unfunded Plan
15








--------------------------------------------------------------------------------












TCF FINANCIAL CORPORATION


DEFERRED COMPENSATION PLAN


As Amended and Restated Effective January 1, 2020


SECTION 1


Declaration


1.1    Establishment of Plan    


This is the TCF Financial Corporation Deferred Compensation Plan (“plan” or
“this plan”), established by TCF Financial Corporation (formerly known as
Chemical Financial Corporation, the “Employer”), as a nonqualified plan for a
select group of management personnel employed by Employer. This plan is intended
to be a plan described in Sections 201(2), 301(a)(3), and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This plan
is a nonqualified supplemental retirement program that is not subject to
limitations in the Internal Revenue Code of 1986, as amended (“Code”),
applicable to benefits provided through a qualified, tax-exempt employee benefit
plan established under Section 401(a) of the Code. This plan is intended to
comply with Section 409A of the Code.


1.2    Effective Date


The “Initial Effective Date” of this plan is September 8, 2006 and the “Restated
Effective Date” of this plan is January 1, 2020. In certain cases, a provision
of this plan may specify a different effective date and, even if not explicitly
stated in this restated plan, certain provisions are effective earlier than the
Restated Effective Date as specified in prior Amendments to this plan that are
incorporated in this restated plan. Each plan provision applies until the
effective date of an amendment of that provision. Except as specifically noted,
the plan as restated effective January 1, 2019 applies to elective deferrals
under the plan in 2019 and later years. Any elective deferrals prior to January
1, 2019 shall continue to be governed by the plan as it existed immediately
prior to the Restated Effective Date, and no provision of this plan shall
operate to accelerate, delay, or otherwise modify the previously elected (or
operable) time or form of payment of deferrals that were elected prior to the
Restated Effective Date or otherwise operate to affect any prior election under
the plan in any manner that would cause a violation of Section 409A of the Code.






- 1 -



--------------------------------------------------------------------------------





SECTION 2


Definitions


2.1    Defined Terms


Defined terms are found in the following locations:


 
Term
Location
 
 
 
 
Administrator
2.2
 
Agent for Service of Process
2.3
 
Beneficiary
2.4
 
Board of Directors
2.9
 
Change in Control
2.5
 
Code
1.1
 
Compensation
2.6
 
Designation as Participant
3.1
 
Disability
Distribution Account
2.7
2.8
 
Elective Deferral Credit
4.1
 
Elective Deferral Credits Account
5.1
 
Employee
2.9
 
Employer
2.10
 
ERISA
1.1
 
Flexible Distribution Account
2.11
 
Identification Date
2.17
 
Initial Effective Date
1.2
 
Participant
2.12
 
Participation Agreement
3.3
 
Persons Acting as a Group
2.13
 
Plan Year
2.14
 
Restated Effective Date
Retirement
1.2
2.15
 
Separation From Service
2.16
 
Specified Employee
2.17
 
Spouse
2.18
 
Surviving Spouse
2.19
 
Termination of Participation
3.2
 
Trust
5.3
 
Unforeseeable Emergency
2.20
 
Year of Service
2.21



2.2    Administrator


“Administrator” means Employer.




- 2 -



--------------------------------------------------------------------------------





2.3    Agent for Service of Process


“Agent for Service of Process” means the Administrator or the individual
designated by the Administrator to accept service of process on behalf of this
plan.


2.4    Beneficiary


“Beneficiary” means the individual, trust, or other entity designated by the
Participant to receive any benefits payable under this plan after the
Participant’s death. A Participant may designate or change a Beneficiary by
filing a signed designation with the Administrator in the form approved by the
Administrator. The Participant’s Will is not effective for this purpose. The
Administrator may require the written consent of the Participant’s Spouse to the
designation of a Beneficiary other than the Participant’s Spouse.


If a designation has not been properly completed and filed with the
Administrator or is ineffective for any other reason, the Beneficiary shall be
the Participant’s Surviving Spouse. If there is no effective designation and the
Participant does not have a Surviving Spouse, the Beneficiary for each date of
distribution shall be the first of the following classes with a living member on
the date of distribution:


(a)    Children. The Participant’s children, including those by adoption,
dividing the distribution equally among the Participant’s children with the
living descendants of any deceased child taking their parent’s share by right of
representation;


(b)    Parents. The Participant’s parents, dividing the distribution equally if
both parents are living; and


(c)    Siblings. The Participant’s brothers and sisters, dividing the
distribution equally among the Participant’s living brothers and sisters.


If a deceased Participant has no surviving Beneficiary, the remaining balance,
if any, will be paid to the Participant’s estate. For purposes of this plan, “by
right of representation” among a Participant’s descendants shall mean that the
plan benefits shall be divided into as many equal shares as the Participant has
(1) then living descendants in the nearest degree of kinship to the Participant
and (2) deceased descendants in the same degree who left descendants who
survived the Participant, if any. Each then living descendant in the nearest
degree of kinship is allocated one share. The share of each deceased person in
the same degree is divided among his or her descendants in the same manner. A
posthumous child is considered as living at the death of the child’s parent.


2.5    Change in Control


A “Change in Control” occurs upon:


(a)    50% Stock. The acquisition, by a person or Persons Acting as a Group, of
stock of Chemical Financial Corporation that together with stock held by such
person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of TCF Financial Corporation;


(b)    Board of Directors. The majority of members of the Board of Directors of
TCF Financial Corporation being replaced during any twelve month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors of TCF Financial Corporation prior to the date
of appointment or election; or


(c)    Assets. The acquisition, by a person or Persons Acting as a Group, of
Employer’s assets that have a total gross fair market value exceeding fifty
percent (50%) of the total gross fair market value of Employer’s assets in a
single transaction or within a twelve month period ending with the most recent
acquisition. For the purpose of this section, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.




- 3 -



--------------------------------------------------------------------------------





No event may be a Change in Control as provided in this Section 2.5 unless it is
also a change in the ownership or effective control, or a change in the
ownership of a substantial portion of the assets, of TCF Financial Corporation
within the meaning of the regulations under Section 409A of the Code.


2.6    Compensation


“Compensation” includes “Base Compensation”, “Bonus Compensation” and “Severance
Compensation. Base Compensation means the gross salary, wages, and other
remuneration paid to a Participant in a Plan Year for personal services
performed for the Employer that are subject to income tax withholding under Code
Section 3401(a) without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed. Base Compensation includes elective contributions that are excluded
from gross income by Code Sections 125, 132(f)(4), 402(g)(3) or 457; elective
contributions for payment of group health coverage that are not available to a
Participant in cash because the Participant is unable to certify to alternative
health coverage but only if the Employer does not request or collect information
regarding the Participant's alternative health coverage as part of the
enrollment process for the group health plan; differential wage payments as
defined under Code Section 3401(h)(2) with respect to any period the Participant
is performing Qualified Military Service; and regular compensation paid after
employment terminates for services performed during the Participant's regular
working hours, or compensation for services performed outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses or other similar payments, provided such payments would have been made
had the Participant continued in employment with the Employer and they are paid
by the later of 2 1/2 months after the date of termination or the end of the
Plan Year that includes the date of termination.


Base Compensation excludes (whether or not includable in income) reimbursements
or other expenses allowances, cash and noncash fringe benefits, moving expenses,
deferred compensation, and welfare benefits; any amounts paid after termination
of employment other than those specifically included above, Severance
Compensation and Bonus Compensation.


Bonus Compensation means compensation under the Employer’s annual incentive
plan, as well as any non-scheduled cash bonuses that may be paid from time to
time, and which the Administrator deems eligible to be deferred to be deferred
under the Plan.


2.7    Disability


“Disability” means that a Participant is “disabled” within the meaning of the
regulations under Section 409A of the Code. Generally, this requires that the
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months:


(a)    Activity. Unable to engage in any substantial gainful activity; or


(b)    Benefits. Receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Employer.


2.8    Distribution Account.


“Distribution Account” or “Accounts” means, with respect to a Participant, the
Retirement Distribution Account and each Flexible Distribution Account
established on the books of the Employer pursuant to Section 5.1.




2.9    Employee


“Employee” means an individual employed by the Employer who receives
compensation for personal services performed for the Employer that is subject to
withholding for federal income tax purposes.




- 4 -



--------------------------------------------------------------------------------





2.10    Employer


“Employer” means TCF Financial Corporation and its subsidiaries. Actions on
behalf of the Employer shall be taken by the TCF Financial Corporation Board of
Directors (“Employer’s Board of Directors” or “Board of Directors”).


2.11    Flexible Distribution Account.


“Flexible Distribution Account” means a Distribution Account maintained for a
Participant to which Elective Deferral Credits are credited pursuant to Section
5.1.


2.12    Participant


“Participant” means a management or highly compensated Employee who has been
designated by the Board of Directors of the Employer as eligible to participate
in this plan and whose participation has not terminated.


2.13    Persons Acting as a Group


“Persons Acting as a Group” means more than one person acting as a group as
defined in regulations under Section 409A of the Code. For this purpose, persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time or as a result of the same
public offering, or purchase assets of the same corporation at the same time.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock or assets, or similar business transaction with the
corporation. If a person, including an entity or entity shareholder, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock or assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.
  
2.14    Plan Year


“Plan Year” means the 12-month period beginning each January 1.


2.15    Retirement.


“Retirement” means the Participant’s Separation from Service (for reasons other
than death) upon or after attaining age 55 with at least 10 Years of Service
with the Employer, or age 62 with less than 10 Years of Service with the
Employer.


2.16    Retirement Distribution Account.


“Retirement Distribution Account” means a Distribution Account maintained for a
Participant to which Elective Deferral Credits and any Supplemental
Contributions are credited pursuant to Section 5.1.




2.17    Separation From Service


“Separation From Service” has the meaning provided under Treasury Regulation §
1.409A-1(h), including the presumptions provided in that section. Generally, a
Separation From Service will occur when the Participant retires or otherwise has
a termination of employment with the Employer for any reason other than death
and after retirement or termination of employment provides no more than 20% of
the average level of services provided during the thirty-six month period
preceding the retirement or termination of employment.




- 5 -



--------------------------------------------------------------------------------





2.18     Severance Compensation


“Severance Compensation” means payments that are made during a period commencing
upon severance from employment, except if they are payments that, absent a
severance from employment, would have been paid to the Participant while the
Participant continued in employment with the Employer, and are regular
compensation for services during the Participant’s regular working hours,
compensation for services outside the Participant’s regular working hours (such
as overtime or shift differential), commissions, bonuses, or other similar
payments.


2.19    Specified Employee


“Specified Employee” means a “specified employee” as defined in regulations
under Section 409A of the Code. Generally, a Specified Employee” is an employee
who, at any time during the 12-month period ending on December 31 of each year
(the “Identification Date”), is: (1) an officer of the Employer with annual
compensation greater than $175,000 in 2017 (as adjusted for future years), (2) a
5-percent owner of the Employer, or (3) a 1-percent owner of the Employer with
annual compensation greater than $150,000. Such an employee is a Specified
Employee for the 12-month period beginning the first April 1 following the
Identification Date and ending on March 31 of the following year.


2.20    Spouse


“Spouse” means the Participant’s husband or wife on the date the benefit is
scheduled to be paid or payment is scheduled to begin. The legal existence of
the spousal relationship shall be governed by the law of the state or other
jurisdiction of domicile of the Participant.


2.21    Surviving Spouse


“Surviving Spouse” means the Spouse of the Participant at the time of the
Participant’s death who survives the Participant. If the Participant and Spouse
die under circumstances that prevent ascertainment of the order of their deaths,
it shall be presumed for this plan that the Participant survived the Spouse.


2.22    Unforeseeable Emergency


“Unforeseeable Emergency” means an “unforeseeable emergency” as provided in
regulations under Section 409A of the Code. In general, an Unforeseeable
Emergency means a severe financial hardship of the Participant resulting from
(1) an illness or accident of the Participant, the Participant’s Beneficiary, or
the Participant’s or Beneficiary’s dependent, (2) a casualty loss of the
Participant’s or Beneficiary’s property or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s or Beneficiary’s control. The Chief Executive Officer of Chemical
Financial Corporation will determine whether the Participant or Beneficiary has
suffered an Unforeseeable Emergency based on all the facts and circumstances,
and that decision shall be final and binding on all parties to this plan. If the
Unforeseeable Emergency involves the Chief Executive Officer, the determination
shall be made by the Employer’s Board of Directors.




2.23    Year of Service.


"Year of Service" shall mean each Plan Year during which the Participant
completes at least one thousand five hundred (1,500) hours of service actually
performed for the Employer, as required by the Employer during such applicable
Plan Year.


- 6 -



--------------------------------------------------------------------------------









SECTION 3


Participation


3.1    Designation as Participant


Only management and highly compensated Employees shall be eligible to become
Participants under this plan. The Employer’s Board of Directors shall designate
those eligible Employees who shall become Participants from time to time and
shall specify the effective date of participation for each Participant.


3.2    Termination of Participation


A Participant’s status as a Participant shall continue until the earlier of
termination of employment or termination of the Participant’s status as a
Participant by the Employer’s Board of Directors. A former Participant may
resume participation in the plan only upon redesignation as a Participant.


3.3    Participation Agreement


As a condition of participation in the plan, Participant will enter into a
“Participation Agreement” with the Employer in a form offered by the Agent for
Service of Process.




SECTION 4


Elective Deferral Credits


4.1    Payroll Deductions


Subject to the limitations below, a Participant may elect to reduce the
Participant’s Compensation for a Plan Year through payroll deductions that
reduce the Participant’s Compensation. A Participant may make separate payroll
deduction elections for Base Compensation, each type of Bonus Compensation that
is permitted to be deferred, and Severance Compensation. The amount of the
election shall be expressed in a whole percentage of the applicable
Compensation. Each payroll deduction will result in the credit of a
corresponding dollar amount to be paid under this plan as deferred compensation
for the Participant (“Elective Deferral Credit”).


4.2    Amount Allowed


A Participant may elect to defer up to 60% of the Participant’s Base
Compensation, up to 85% of the Participant’s Bonus Compensation, both as defined
in Section 2.6 of this Plan, and up to 85% of Severance Compensation, for the
Plan Year. For the avoidance of doubt, the aforementioned limits shall be
applied separately to deferral elections from Base Compensation, each type of
Bonus Compensation, and Severance Compensation. In addition, for deferrals for
the 2017 Plan Year only, a Participant was able to elect to defer an additional
amount equal to the maximum deferral amount permissible under an
Employer-sponsored plan that is qualified under the Code and in which the
Participant participates without regard to any limitations imposed by the Code
except Section 402(g), less any amount the Participant actually deferred under
that qualified plan.




- 7 -



--------------------------------------------------------------------------------





4.3    Prior Irrevocable Election


In general, the election to defer Compensation (other than Severance
Compensation) under this plan (including the election of the amount of the
deferral and the time and form of payment of the deferred amount) shall be made
by the Participant on a form provided for that purpose prior to the beginning of
a Plan Year and shall become irrevocable for each Plan Year thereafter as of the
last day of the Plan Year preceding the Plan Year to which the election relates
or such earlier time provided in this plan or otherwise specified by the
Administrator. In addition to that general rule, an election to defer Bonus
Compensation under this plan (including the election of the amount of the
deferral and the time and form of payment of the deferred amount) must be made
by a Participant on a form provided for that purpose prior to the last day of
the Plan Year preceding the beginning of the period of service for which the
bonus is earned and shall be irrevocable as of the last day of the Plan Year
preceding the beginning of the period of service or such earlier time provided
in this plan or otherwise specified by the Administrator.


A new Participant who has not previously participated in this or any other
deferred compensation plan of the Employer (or a related party) that would be
aggregated with this plan under Section 409A may make an initial, irrevocable
election of payroll deductions (including the election of the amount of the
deferral and the time and form of payment of the deferred amount) during the
first 30 days of eligibility to participate applicable only to Compensation
earned after the date of the election. If a new Participant does not make an
election during this 30-day period, the Participant may not make an election for
the initial year of participation.


The deferral election of the amount of the deferral and the form of payment of
the deferred amount shall apply only to the deferrals elected in that annual
election form and shall not apply to new deferrals for any subsequent Plan Year;
however, for deferral elections with respect to Plan Years prior to 2019, once
it has become irrevocable, the Participant’s initial election of the time of
payment at a specified date or upon Separation From Service will apply to all
deferrals under this Plan for Plan Years prior to 2019, and may not be changed
except as provided in Sections 7.3(b) and (d). In addition, in general, except
as provided in Sections 7.3(b) and (d), in no event may a prior irrevocable
deferral election be revoked or modified with respect to elective deferrals as
to which the election has become irrevocable.


An election of payroll deductions for a Plan Year shall be discontinued on the
date the Participant’s employment terminates; provided that this shall not
affect the deferral of any amounts that are Severance Compensation following the
termination of a Participant’s employment. The Participant shall have no claim
or right to payment of the amounts deferred by payroll deductions and shall be
limited solely to the rights and benefits conferred under the terms of this
plan. In no event shall an election to defer Compensation become effective
sooner than the beginning of the next payroll period following the date of the
written, irrevocable election.


A deferral election under this plan with respect to Severance Compensation
(including the election of the amount of the deferral and the time and form of
payment of the deferred amount) must be made by a Participant on a form provided
for that purpose in accordance with the following:


(a)    If the Severance Compensation is negotiated at the time of separation and
the Participant had no legally binding right to the Severance Compensation prior
to time the deferral election is made, the Participant may elect to defer such
portion of the Severance Compensation as is considered “separation pay” under
Treasury Regulation § 1.401A-1(m) in accordance with Treasury Regulation §
1.401A-2(a)(11).


(b)    If the Severance Compensation is payable pursuant to a legally binding
right that existed prior to any negotiations at the time of the Participant’s
separation, then the Participant may only elect a deferral of Severance
Compensation if the deferral election is made at least 12 months before the
Participant’s Separation from Service and the payment must be deferred for a
period of not less than five years from the date the Severance Compensation
would otherwise have been paid.






- 8 -



--------------------------------------------------------------------------------





SECTION 4A


Supplemental Contributions


For each Plan Year prior to 2019, the Employer in its discretion may credit each
Participant’s Restorative Match and/or Special Discretionary Employer
Contribution Account, respectively, with additional amounts described in this
Section 4A (Supplemental Contributions). For each plan year that begins on or
after January 1, 2019, the Employer in its discretion may credit each
Participant’s Retirement Distribution Account with additional amounts described
in this Section 4A (Supplemental Contributions)


(a)Restorative Match. For Plan Years prior to 2020, to the extent that a
Participant’s compensation for purposes of the Employer’s 401(k) Plan is reduced
by reason of elective deferrals made under Section 4.1 of this Plan, the
Employer may credit each Participant’s Restorative Match Account or Retirement
Distribution Account with an amount equal to the difference between (i) the
amount of matching contributions that would have been made to the 401(k) Plan
but for such deferrals, and (ii) the actual amount of matching contributions
made to the 401(k) Plan.


For Plan Years after 2019, the Employer may credit each Participant’s Retirement
Distribution Account with an amount equal to 5%, or some other amount determined
from time to time by the Employer, of such Participant’s elective deferrals made
under Section 4.1 of this Plan; provided that the Employer shall not credit a
Participant’s Retirement Distribution Account for amounts deferred by the
Participant under Section 4.1 of this Plan with respect to Severance
Compensation.
(b)Special Discretionary Employer Contributions. The Employer may credit a
Participant’s Special Discretionary Employer Contribution Account or Retirement
Distribution Account with an amount determined from time to time by the
Employer.
Supplemental Contributions will become vested as provided in Section 6. A
Participant who has a Separation from Service prior to full vesting shall
irrevocably forfeit any Supplemental Contributions that have not vested, unless
the Employer determines otherwise. Notwithstanding any provision of the Plan to
the contrary, in the event of termination of a Participant’s employment for
cause, as determined in the reasonable discretion of the Employer, the
Participant shall forfeit all Supplemental Contributions (whether or not
otherwise vested) and shall be required to repay to the Employer any
Supplemental Contributions previously distributed to the Participant. The
Employer shall retain all forfeitures.




SECTION 5


Accounting; Earnings Credits


5.1    Accounting Records


For plan years prior to 2019, the Administrator shall maintain separate
accounting records for each Participant for the Participant’s Elective Deferral
Credits under Section 4 and for the respective Supplemental Contributions under
Section 4A. The separate accounts shall be the Participant’s “Elective Deferral
Credits Account”, “Restorative Match Account” and Special Discretionary Employer
Contributions Account. In addition, the Administrator shall maintain separate
subaccounts for each Participant for purposes of Elective Deferral Credits made
before and after the Effective Time of the merger of Chemical Financial
Corporation and Talmer Bancorp, Inc. (the “Merger”). The subaccount for
pre-Merger Elective Deferral Credits shall be the Participant’s “Pre-Merger
Elective Deferral Credits Account” and the subaccount for post-Merger Elective
Deferral Credits shall be the Participant’s “Post-Merger Elective Deferral
Credits Account”. The Administrator shall also maintain separate subaccounts for
each Participant’s Elective Deferral Credits that have been designated for
payment in a lump sum, five annual installments and 10 annual installments,
respectively. Effective January 1, 2019, the Administrator shall establish and
maintain separate Distribution Accounts with respect to a Participant. In
particular, the following shall be established and maintained for each
Participant: (i) a Retirement Distribution Account, and/or (ii) up to five
Flexible Distribution Accounts.




- 9 -



--------------------------------------------------------------------------------





5.2    Timing of Credits


Elective Deferral Credits shall be credited to the Participant’s Elective
Deferral Credits Account as of the end of the month that includes the payroll
dates on which the corresponding amounts were deducted from the Participant’s
Compensation. Effective January 1, 2019, the amount of Elective Deferral Credits
pursuant to Section 4.1 shall be credited by the Administrator to the
Participant’s Distribution Accounts as of the end of the month that includes the
payroll dates on which the corresponding amounts were deducted from the
Participant’s Compensation, in accordance with the Participant’s election in the
applicable Participation Agreement. Any Supplemental Contributions shall be
credited at least annually, as soon as administratively feasible following the
close of each Plan Year.


5.3    Earnings Credits and Debits


A Participant may designate investments for the Participant’s accounts from time
to time. The Employer may purchase such investments and, whether purchased or
not, will credit or debit the Participant’s account with the actual earnings or
losses on the selected investments. A Participant may change the designated
investments at such times as mutually agreed by the parties. Earnings credits
and losses shall continue to accrue after a Participant’s employment has
terminated and until all amounts due have been paid in full.


5.4    Rabbi Trust.


The Employer may establish a rabbi trust with respect to this plan.


(a)Trust. The Employer may establish a trust or use any trust currently
established by the Employer that meets the requirements of this Section 5.4 (the
“Trust”) for the purpose of providing for the payment of deferred compensation
under this plan. Subject to the limitations of this Section 5.4, a Participant’s
credits, as reflected in the Participant’s account, will be deposited into the
Trust as soon as administratively feasible after the Participant’s credits are
credited to the Participant’s account. Notwithstanding the Trust, it is the
intention of the Employer that this plan is unfunded for tax purposes and for
purposes of ERISA.


(b)     Limitations.    Notwithstanding the general rules of the previous
paragraph or any other provision of the plan or any Trust:
    
(1)    Covered Employees. During a Restricted Period, no assets will be directly
or indirectly set aside, reserved, or transferred to the Trust or to any other
arrangement to pay or to provide for the payment of deferred compensation to or
on behalf of a Covered Employee.
    
(i)    Covered Employee Defined. A Covered Employee is the Chief Executive
Officer of the Employer or any member of a controlled group that includes the
Employer (or any individual acting in that capacity) during the taxable year,
the four highest compensated officers of the Employer for the taxable year (in
addition to the Chief Executive Officer), any other individuals subject to
Section 16(a) of the Securities Exchange Act of 1934 for the taxable year, and
any former employee of the Employer or any member of a controlled group that
includes the Employer who was a Covered Employee at the time of termination of
employment with the Employer or that controlled group member.


(ii)    Restricted Period Defined. “Restricted Period” means: (1) any period
during which a single employer defined benefit plan sponsored by the Employer is
in at risk status, as defined by Section 430(i) of the Code; (2) any period
during which the Employer is in bankruptcy; and (3) the twelve (12) month period
beginning on the date which is six (6) months before the termination date of a
single employer defined benefit plan sponsored by the Employer, if, as of the
termination date, that plan is not sufficient for benefit liabilities as
determined under Section 4041 of the Employee Retirement Income Security Act of
1974, as amended.
    
(2)    Offshore Trust. The Trust may not be located outside the United States
unless substantially all of the services to which the payments under this plan
relates are performed in such jurisdiction.
    


- 10 -



--------------------------------------------------------------------------------





(3)    Employer's Financial Health. No assets of the Trust may be or become
restricted to the provision of benefits under the Plan to any Participant or
beneficiary in connection with a change in the Employer’s financial health or to
a Covered Employee during a Restricted Period (or similar financial
circumstances as provided under Section 409A of the Code).
    


SECTION 6


Vesting


A Participant shall be 100% vested with respect to all amounts in the
Participant’s Elective Deferral Credits Account, Restorative Match Account and
Special Discretionary Employer Contribution Account, except that the Employer
may apply a vesting schedule, vesting conditions and forfeiture provisions to
any Discretionary Match Contribution or Account or Special Discretionary
Employer Contribution or Account by specifying those limitations in writing at
the time a Contribution for the Participant is approved or in a subsequent
amendment to this Plan.




SECTION 7


Payment of Benefits


7.1    Events of Payment


The Participant’s Pre-Merger Elective Deferral Credits Account will be
distributed or, if applicable, distribution in installments will commence,
during January of the calendar year following the calendar year during which the
Effective Time of the Merger occurs. The Participant’s Post-Merger Elective
Deferral Credits Account and the Participant’s Restorative Match Account will be
distributed or, if applicable, distribution in installments will commence at the
specific time previously elected by the Participant, or during January of the
calendar year following the calendar year during which the first of the
Participant’s Separation from Service (except as provided), a Change in Control
(subsequent to the Merger) or the Participant’s death or Disability occurs.


The Participant’s Retirement Distribution Account and Flexible Distribution
Account(s) will be distributed or, if applicable, distribution in installments
will commence at the specific time previously elected by the Participant (except
as provided below and in Section 7.2(a) as it pertains to the Retirement
Distribution Account) or during January of the calendar year following the
calendar year during which the Participant’s Death or Disability occurs, if
sooner.


In addition:


(a)    Unforeseeable Emergency. With respect to a Participant’s Elective
Deferral Credits Account, the Participant may request and the Administrator may
make a distribution from the Participant’s vested accounts of an amount
reasonably necessary to pay for the Unforeseeable Emergency (including any
amount necessary to pay applicable taxes or penalties arising from the
distribution). In no case shall a distribution be made for an Unforeseeable
Emergency to the extent that the emergency may be relieved through alternate
means, such as insurance, liquidation of assets (to the extent the liquidation
would not cause financial hardship), or by ceasing deferrals under this plan.


(b)    Specified Time. The Participant may elect a specific time of payment on
the form provided by the Administrator. For avoidance of doubt, Flexible
Distribution Accounts and the Account of a Participant who elects a specific
time of payment will not be distributable upon the Participant’s earlier
Separation From Service and, if the Participant elects distribution in
installments, each installment after the first installment shall be paid during
January of each calendar year following the calendar year in which the first
installment was paid. The Participant’s Special Discretionary Employer
Contribution Account will be distributed during January of the calendar year
following the calendar year during which the first of the Participant’s
Separation From Service (except as provided below), a Change in Control
(subsequent to the Merger), or the Participant’s death or Disability occurs. The
Participant may not control the time or form of payment of the Participant’s
Special Discretionary Employer Contribution Account.




- 11 -



--------------------------------------------------------------------------------





7.2    Form of Payment


(a)    Participant Election. Payment may be made in a lump sum or in up to 15
annual installments for each payment event (other than for payment upon an
Unforeseeable Emergency, which may only be made in a lump sum), as the
Participant elects on the forms provided by the Administrator. With respect to
the Retirement Distribution Account for a Participant whose Separation from
Service occurs prior to the earliest date on which the Participant is eligible
for Retirement, other than on account of death or disability, the Participant's
Retirement Distribution Account shall be distributed in a single lump sum in the
first January or July that occurs at least thirteen months after his Separation
from Service, subject to any Subsequent Deferral Election the Participant may
make pursuant to Section 7.3(b). If the Participant fails to make an effective
election, then payment of the Elective Deferral Credits and Restorative Match
that would otherwise have been governed by the form shall be paid as provided in
Section 4.3 or, if Section 4.3 does not apply, in a lump sum (and the specified
date payment rules shall not apply). Except as provided here and in Sections 4.3
and 7.3, the Participant and any Beneficiary shall have no power or authority to
require a different form of payment than the Participant elects in the
Participation Agreement or Annual Deferral Election Form. For benefits the
Participant elects to be paid in installments, the series of installments shall
be treated as a single payment for purposes of a Subsequent Deferral pursuant to
Section 7.3(b).


(b)    Calculation of Installments. The amount of each payment shall be
determined by dividing the vested balance of the Participant’s account as of the
December 31 preceding the payment date for the first installment, and as of the
anniversary of that December 31 date for subsequent installments, by the number
of installment payments remaining to be made.


(c)    Withholding. The Employer has the right to withhold and deduct from a
Participant’s payments, or make arrangements for the collection of, all amounts
deemed necessary to satisfy federal, state and local withholding and
employment-related tax requirements attributable to a Participant’s payments
pursuant to this plan.


Payment of the Participant’s Special Discretionary Employer Contribution Account
shall be made in a lump sum. The Participant may not defer payment of the
Account under Section 7.3(b).


7.3    Time of Payment


Distribution shall occur at the time provided in Section 7.1. The Participant
and Beneficiary shall have no power or authority to require different timing of
payment than the timing provided in Sections 7.1 and 7.2, except as provided in
7.3(b) and (d).


(a)    Delay in Payment to a Specified Employee. Notwithstanding any other
timing provision in the Plan, if, at the time any payment that is not exempt
from Section 409A would commence due to a Separation From Service, an individual
is a “Specified Employee” as defined by Section 409A, then no such payment under
this Plan may be paid before the date that is six months after that individual’s
Separation From Service (or, if earlier, the individual’s death). Payments that
are not exempt from Section 409A and that the individual would otherwise have
been entitled to during those six months will be accumulated and paid on the
first day after six months following the individual’s Separation From Service
(or, if earlier, the individual’s death). All payments that are exempt from
Section 409A, or that would otherwise be made more than six months following the
individual’s Separation From Service, will be made without regard to the delay
described in this paragraph.


(b)    Subsequent Deferral. A Participant who is a current Employee or whose
Separation from Service occurred less than 10 years earlier may make a
“Subsequent Deferral Election” that delays a payment or changes the form of a
payment if the conditions of the regulations under Section 409A of the Code and
the following conditions are met:


(1)    12 Months. A Subsequent Deferral Election related to a payment at a
specified time or pursuant to a fixed schedule must be made and become
irrevocable not less than 12 months before the date the payment is scheduled to
be paid.




- 12 -



--------------------------------------------------------------------------------





(2)    Effect. A Subsequent Deferral Election may not take effect until at least
12 months after the date on which it is made and has become irrevocable.


(3)    Five Years. In the case of a Subsequent Deferral Election related to a
payment that is not due to an Unforeseeable Emergency, death or Disability, the
payment must be deferred for a period of not less than five years from the date
the payment would otherwise have been paid.


(4)    Partial. If the Participant is making a Subsequent Deferral relating to
an amount otherwise payable as a lump sum, he may make such Subsequent Deferral
with respect to a portion only of such lump sum, with the balance of the payment
unaffected by the Subseqent Deferral.


(5)    Form. The election is made in writing on a form acceptable to the
Employer. For distributions paid in installments, the series of installments
shall be treated as a single payment.


(c)    No Acceleration. The time and schedule of payment under this plan may not
be accelerated.


(d)    Section 162(m) Delay. A payment that is due under this Plan may be
delayed by the Employer to the extent the Employer, in its sole discretion,
reasonably anticipates that if the payment were made as scheduled, the
Employer’s deduction with respect to such payment would not be permitted under
Section 162(m) of the Code. If the Employer determines that a payment is to be
delayed under this paragraph, the Employer must determine before the payment is
delayed whether the delayed payment will be made either (i) during the first
calendar year in which the Employer reasonably anticipates that the deduction of
such payment will not be barred by application of Section 162(m) of the Code or
(ii) during the period beginning with the date of the Participant’s Separation
From Service (or later if required by Section 7.3(a) for a Specified Employee)
and ending on the later of the last day of the taxable year of the Employer in
which the Participant Separates From Service or the 15th day of the third month
following the Participant’s Separation From Service. The Employer may only elect
to delay payment under this paragraph if all payments scheduled to the
Participant under all deferred compensation plans of the Employer that could be
delayed under the application of Treasury Regulation § 1.409A-2(b)(7)(i) are
delayed.


7.4    Death


If the Participant dies after his termination of employment, but prior to
payment of all amounts due under this plan, payment shall be made or shall
continue to be made to the Participant’s Beneficiary in the form the Participant
elected in his or her Participation Agreement.




SECTION 8


General Provisions


8.1    Amendment and Termination


The Employer shall have the right at any time to amend this plan prospectively
or retroactively, or to terminate this plan, provided that an amendment or
termination may not reduce or revoke the accrued benefits of Participants as of
the end of the Plan Year preceding the Plan Year in which the amendment or
termination is adopted.


Upon termination of this plan, the accrued benefits of affected Participants
shall become nonforfeitable. Each Participant’s vested accrued benefits shall be
distributed in accordance with the provisions of this plan.


8.2    Employment Relationship


Nothing in this plan shall be construed as creating a contract of employment
between the Employer and any Participant or otherwise conferring upon any
Participant or other person a legal right to continuation of employment or any
rights other than those specified in this plan. This plan shall not limit or
affect the right of the Employer to discharge or retire a Participant.


- 13 -



--------------------------------------------------------------------------------







8.3    Rights Not Assignable


Except for designation of a Beneficiary, amounts promised under this plan shall
not be subject to assignment, conveyance, transfer, anticipation, pledge,
alienation, sale, encumbrance, or charge, whether voluntary or involuntary, by
the Participant or any Beneficiary of the Participant, even if directed under a
qualified domestic relations order or other divorce order. An interest in any
amount promised shall not provide collateral or security for a debt of a
Participant or Beneficiary or be subject to garnishment, execution, assignment,
levy, or to another form of judicial or administrative process or to the claim
of a creditor of a Participant or Beneficiary, through legal process or
otherwise. Any attempt to assign, convey, transfer, anticipate, pledge,
alienate, sell, encumber, charge, or otherwise dispose of benefits payable,
before actual receipt of the benefits, or a right to receive benefits, shall be
void and shall not be recognized.


8.4    Unsecured Obligation


The right to a benefit under this plan constitutes merely the unsecured promise
of Employer to pay benefits from Employer’ general assets. Nothing contained in
this plan, and no action taken pursuant to the provisions of this plan, shall
create or be construed to create a trust of any kind, a fund, or any fiduciary
relationship between Employer and any Participant, Beneficiary, or any other
person, except as provided in Section 5.4(a). Any reserve or fund established by
Employer in connection with this plan shall be and shall remain, until paid to
any Participant or Beneficiary, solely the property and rights of Employer,
subject to the rights and claims of Employer’s general creditors. No
Participant, Beneficiary, or any other person other than Employer shall have any
right, title, or interest in or to such funds or other assets. Any right to a
benefit under this plan shall be no greater than the claim of any other
unsecured general creditor of Employer.


8.5    Construction and Interpretation


(a)    Interpretation. This Plan is intended to either be exempt from or comply
with Section 409A and the regulations and guidance promulgated thereunder and
shall be interpreted and operated consistently with those intentions.


(b)    Permitted Accelerations or Delays. The time and schedule of payment under
this Plan may not be accelerated or delayed for any reason except as permitted
by Section 409A and this plan.


(c)    Amendment or Termination. In addition to any other restriction in the
Plan, the Plan may not be amended or terminated except in compliance with
Section 409A.


(d)    Construction. The singular includes the plural, and the plural includes
the singular, unless the context clearly indicates the contrary. Capitalized
terms (except those at the beginning of a sentence or part of a heading) have
the meaning specified in this plan.


(e)    Determination. All questions or issues regarding interpretation or
application of the provisions of this plan, including, but not limited to,
questions of eligibility for benefits, the amount of benefits, and forfeiture,
payment, or termination of benefits, will be resolved by the Administrator,
whose determination shall be final and binding.


8.6    Governing Law


This plan shall be interpreted, construed, enforced, and performed in accordance
with applicable federal law and, to the extent not preempted by federal law, in
accordance with the laws of the state of Michigan.




- 14 -



--------------------------------------------------------------------------------





8.7    Unfunded Plan


This shall be an unfunded plan within the meaning of ERISA. Benefits provided
herein shall consist solely of aggregate unfunded credits which are the sum of
Elective Deferral Credits and earnings credits and shall constitute only an
unsecured contractual promise to pay in accordance with the terms of this plan
by the Employer.


IN WITNESS WHEREOF, this instrument is executed as an act of the Employer on
October 23, 2019.


 
TCF FINANCIAL CORPORATION
 
 
 
By
/s/ Joseph T. Green
 
 
 
 
 
 
Its
Executive Vice President











- 15 -

